Citation Nr: 0704266	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  00-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Osgood-Schlatter's 
disease (claimed as residuals of a knee injury)

2. Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's representative




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2004 the Board remanded the appeal to obtain 
additional medical information.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

On his December 2000 substantive appeal, the veteran 
requested a personal hearing in connection with this appeal. 
At the time of receipt of the substantive appeal and hearing 
request, and for a period thereafter, the veteran was 
incarcerated and due to those circumstances he was unable to 
personally attend a hearing on his appeal. In November 2003 a 
hearing on the appeal was held, with the veteran's 
representative appearing and testifying on the veteran's 
behalf. 

It is noted that under applicable regulation, a hearing on 
appeal will be granted if a veteran, or his or her 
representative, expresses a desire to appear in person. 38 
C.F.R. § 20.700 (2006).  The record shows that the veteran 
was released from prison sometime prior to early January 
2006. He is no longer incarcerated, and he has not withdrawn 
his request for a personal hearing, notwithstanding the 
hearing with his accredited representative.  
 
In accordance with regulatory provisions regarding hearings 
on appeal, and not to compromise any applicable due process 
rights, the veteran should be afforded the opportunity to 
present for another hearing on his appeal, if he so desires.    

Accordingly, the case is REMANDED for the following action:

The veteran should be offered the 
opportunity to attend a Travel Board 
hearing, a Videoconference hearing, or 
a VA Central Office hearing, if he 
desires. If the veteran desires a 
hearing, it should be scheduled in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



